                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

  Clarence Foust, individually and on
  behalf of all others similarly situated,

           Plaintiff,
                                                          Case No: 3:19-cv-173
                                                          Judge Mattice
  v.                                                      Magistrate Judge Poplin
                                                          Class Action
  Comcast Corporation; Comcast Cable                      JURY DEMAND
  Communications, LLC; and Complete
  Recovery Corporation,

           Defendants.


                                  FIRST AMENDED COMPLAINT1


           Plaintiff Clarence Foust, individually and on behalf of all others similarly situated, alleges

  on personal knowledge, investigation of his counsel, and on information and belief as follows:

                                        NATURE OF ACTION

           1.      Plaintiff brings this action for damages, and other legal and equitable remedies,

  resulting from the illegal actions of defendants in negligently, knowingly, and/or willfully

  contacting plaintiff and class members on their cellular telephones via an “automatic telephone

  dialing system,” as defined by 47 U.S.C. § 227(a)(1), and/or using “an artificial or prerecorded

  voice” as described in 47 U.S.C. § 227(b)(1)(A), without their prior express consent within the

  meaning of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq., and the Federal




  1
      This First Amended Complaint is filed pursuant to FRCP 15(a)(1)(B).

                                                     1

Case 3:19-cv-00173-HSM-DCP Document 18 Filed 08/02/19 Page 1 of 11 PageID #: 201
  Communication Commission rules promulgated thereunder, 47 C.F.R. § 64.1200 (hereinafter

  referred to as the “TCPA”).

          2.     Plaintiff brings this action for injunctive relief and statutory damages resulting from

  defendants’ illegal actions.

                                  JURISDICTION AND VENUE

          3.     This matter in controversy exceeds $5,000,000, as each member of the proposed

  class is entitled to up to $1,500.00 in statutory damages for each call that has violated the TCPA.

  Accordingly, this court has jurisdiction pursuant to 28 U.S.C. § 1332(d)(2). Further, plaintiff

  alleges a national class, which will result in at least one class member belonging to a different

  state. Therefore, both elements of diversity jurisdiction under the Class Action Fairness Act of

  2005 (“CAFA”) are present, and this court has jurisdiction. This court also has federal question

  jurisdiction pursuant to 28 U.S.C. § 1331.

          4.     Venue is proper in this court pursuant to 28 U.S.C. § 1391 and 28 U.S.C. § 123

  because a substantial part of the events or omissions giving rise to the claim occurred in this

  district.

                                               PARTIES

          5.     Plaintiff is, and at all times mentioned herein was, a resident of Knox County,

  Tennessee.

          6.     Defendant Comcast Corporation is, and at all times mentioned herein was, a

  Pennsylvania corporation doing business in Knox County, Tennessee.

          7.     Defendant Comcast Cable Communications, LLC is, and at all times mentioned

  herein was, a Delaware limited liability company doing business in Knox County, Tennessee.




                                                   2

Case 3:19-cv-00173-HSM-DCP Document 18 Filed 08/02/19 Page 2 of 11 PageID #: 202
            8.     Defendant Complete Recovery Corporation is, and at all times mentioned herein

  was, a Utah corporation doing business in Knox County, Tennessee.

                        THE TELEPHONE CONSUMER PROTECTION ACT

            9.     In 1991, Congress enacted the TCPA,2 in response to a growing number of

  consumer complaints regarding certain telemarketing practices.

            10.    The TCPA regulates, among other things, the use of automated telephone

  equipment, or “autodialers,” and prerecorded voices. Specifically, the plain language of section

  227(b)(1)(A)(iii) prohibits the use of an autodialer or prerecorded voice to make any call to a

  wireless number in the absence of an emergency or the prior express consent of the called party. 3

            11.    According to findings by the FCC—the agency Congress vested with authority to

  issue regulations implementing the TCPA—such calls are prohibited because, as Congress found,

  automated or prerecorded telephone calls are a greater nuisance and invasion of privacy than live

  solicitation calls, and such calls can be costly and inconvenient. The FCC also recognized that

  wireless customers are charged for incoming calls whether they pay in advance or after the minutes

  are used.4

            12.    On January 4, 2008, the FCC released a Declaratory Ruling wherein it confirmed

  that autodialed and prerecorded message calls to a wireless number by a creditor (or on behalf of

  a creditor) are permitted only if the calls are made with the “prior express consent” of the called



  2
    Telephone Consumer Protection Act of 1991, Pub. L. No. 102-243, 105 Stat. 2394 (1991),
  codified at 47 U.S.C. § 227. The TCPA amended Title II of the Communications Act of 1934, 47
  U.S.C. § 201 et seq.
  3
      47 U.S.C. § 227(b)(1)(A)(iii).
  4
   Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, CG
  Docket No. 02-278, Report and Order, 18 FCC Rcd 14014 (2003).


                                                  3

Case 3:19-cv-00173-HSM-DCP Document 18 Filed 08/02/19 Page 3 of 11 PageID #: 203
  party.5 The FCC “emphasize[d] that prior express consent is deemed to be granted only if the

  wireless number was provided by the consumer to the creditor, and that such number was provided

  during the transaction that resulted in the debt owed.”6

         13.     Under the TCPA, the burden is on defendants to demonstrate prior express consent.

                                    FACTUAL ALLEGATIONS

         14.     Plaintiff is, and at all times mentioned herein was, a “person” as defined by 47

  U.S.C. § 153(39).

         15.     Plaintiff had a cellular telephone number ending in 8123.

         16.     Beginning in late 2017 or early 2018, plaintiff began receiving calls from

  defendants on his cellular telephone number ending in 8123.

         17.     Some of the calls were from phone number (800) 266-2278 (i.e., 800-COMCAST),

  a number Comcast Corporation lists as its own on its website.7

         18.     Some of the calls, according to information provided by Comcast Corporation, were

  made by Comcast Cable Communications, LLC.

         19.     And some of the calls were made by Complete Recovery on behalf of one or both

  of the other two defendants.

         20.     When plaintiff answered the calls, he heard a noticeable pause (characteristic of

  autodialed calls) followed by a live person or a prerecorded voice.



  5
    In the Matter of Rules and Regulations Implementing the Telephone Consumer Protection Act of
  1991 (“FCC Declaratory Ruling”), 23 F.C.C.R. 559, 23 FCC Rcd. 559, 43 Communications Reg.
  (P&F) 877, 2008 WL 65485 (F.C.C.) (2008).
  6
    FCC Declaratory Ruling, 23 F.C.C.R. at 564-65 (¶ 10).

  7
    See https://www.xfinity.com/corporate/legal/privacystatement (last accessed August 2, 2019)
  (“Welcome to this website, a service of Comcast Corporation and its subsidiaries (‘Comcast’).”


                                                   4

Case 3:19-cv-00173-HSM-DCP Document 18 Filed 08/02/19 Page 4 of 11 PageID #: 204
          21.        The calls were for the purpose of attempting to collect equipment or other debt

  allegedly owed to “Comcast.”

          22.        Plaintiff was not a customer of Comcast in 2017 or 2018.

          23.        Plaintiff did not have any of Comcast’s equipment or otherwise owe it a debt in

  2017 or 2018.

          24.        Plaintiff told defendants’ representatives that he was not a customer of Comcast

  and did not have any of its equipment or otherwise owe it a debt, and he asked them several times

  to stop calling.

          25.        Plaintiff continued to receive numerous calls on his cellular telephone from

  defendants, sometimes as many as four a day.

          26.        The calls were repeated, annoying, intrusive, and harassing.

          27.        Many or all of the calls by defendants to plaintiff’s cellular telephone occurred via

  an “automatic telephone dialing system,” as defined by 47 U.S.C. § 227(a)(1), and/or used “an

  artificial or prerecorded voice” as described in 47 U.S.C. § 227(b)(1)(A).

          28.        Many or all of the calls by defendants to plaintiff’s cell phone number occurred via

  equipment that has the capacity to: (a) store or produce telephone numbers to be called, or

  telephone numbers to which text messages can be sent; and (b) dial such telephone numbers or

  send text messages without human intervention, regardless of whether or not such capacity was

  actually used to place a particular call or send a particular message.

          29.        Many or all of the calls by defendants to plaintiff’s cell phone number were placed

  using a predictive dialer as defined by the Federal Communications Commission.8


  8
    Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, CG
  Docket No. 02-278, Report and Order, 18 FCC Rcd 14014, 14091 (2003), ¶ 131, and/or In re Rules
  and Regulations Implementing the Telephone Consumer Protection Act of 1991, GC Docket 02-
  278, Order on Motion for Reconsideration by ACA International, 23 F.C.C.R. 559, ¶¶ 12-14 (Jan.
                                                       5

Case 3:19-cv-00173-HSM-DCP Document 18 Filed 08/02/19 Page 5 of 11 PageID #: 205
          30.     Defendants’ calls to plaintiff’s cellular telephone were not “for emergency

  purposes” as described in 47 U.S.C. § 227(b)(1)(A).

          31.     Plaintiff did not provide his cellular telephone number during a transaction that

  resulted in a debt owed to defendants.

          32.     Plaintiff did not provide prior express consent to receive autodialed or prerecorded

  calls from defendants on his cellular telephone.

          33.     Plaintiff requested several times that defendants stop calling his cellular telephone.

          34.     Defendants’ calls to plaintiff’s cellular telephone utilizing an “artificial or

  prerecorded voice” or placed by an “automatic telephone dialing system” for non-emergency

  purposes and in the absence of plaintiff’s prior express consent violated 47 U.S.C. § 227(b)(1)(A).

          35.     The burden is on defendants to demonstrate that plaintiff provided prior express

  consent within the meaning of the statute.9

                                  CLASS ACTION ALLEGATIONS

          36.     Plaintiff brings this action individually and on behalf of all others similarly situated

  (hereinafter referred to as “the class”).

          37.     Plaintiff proposes the following class definition, subject to amendment as

  appropriate:

          All persons within the United States who, on or after March 25, 2015, received a
          non-emergency call from any defendant to a cellular telephone through the use of
          an automatic telephone dialing system or an artificial or prerecorded voice and who
          did not provide, or who revoked, prior express consent for such calls.

  Collectively, all these persons will be referred to as “class members.” Plaintiff represents, and is a

  member of, the class. Excluded from the class are defendants and any entities in which



  4, 2008).
  9
    See FCC Declaratory Ruling, 23 F.C.C.R. at 565 (¶ 10).
                                                     6

Case 3:19-cv-00173-HSM-DCP Document 18 Filed 08/02/19 Page 6 of 11 PageID #: 206
  defendants have a controlling interest, defendants’ agents and employees, any judge to whom this

  action is assigned and any member of such judge’s staff and immediate family, and claims for

  personal injury, wrongful death and/or emotional distress.

          38.     Plaintiff does not know the exact number of members in the class, but plaintiff

  reasonably believe that class members number at minimum in the thousands.

          39.     Plaintiff and all members of the class have been harmed by the acts of defendants,

  because their privacy has been violated, they were subject to annoying and harassing calls that

  constitute a nuisance, and they were charged for incoming calls.

          40.     This class action complaint seeks injunctive relief and money damages.

          41.     The joinder of all class members is impracticable due to the size and relatively

  modest value of each individual claim. The disposition of the claims in a class action will provide

  substantial benefit to the parties and the court in avoiding a multiplicity of identical suits. The class

  can be identified easily through records maintained by defendants.

          42.     There are well defined, nearly identical, questions of law and fact affecting all

  parties. The questions of law and fact involving the class claims predominate over questions which

  may affect individual class members. Those common questions of law and fact include, but are

  not limited to, the following:

          a.      Whether defendants made non-emergency calls to plaintiff’s and class members’
                  cellular telephones using an automatic telephone dialing system and/or an artificial
                  or prerecorded voice;

          b.      Whether defendants can meet their burden of showing they obtained prior express
                  consent (i.e., consent that is clearly and unmistakably stated) to make such calls;

          c.      Whether defendants’ conduct was knowing and/or willful;

          d.      Whether defendants are liable for damages, and the amount of such damages; and




                                                     7

Case 3:19-cv-00173-HSM-DCP Document 18 Filed 08/02/19 Page 7 of 11 PageID #: 207
         e.      Whether defendanta should be enjoined from engaging in such conduct in the
                 future.

         43.     As a person who received numerous and repeated calls on his cellular telephone

  using an automatic telephone dialing system or an artificial or prerecorded voice, without prior

  express consent within the meaning of the TCPA and rules, plaintiff asserts claims that are typical

  of each class member. Plaintiff will fairly and adequately represent and protect the interests of the

  class, and he has no interests which are antagonistic to any member of the class.

         44.     Plaintiff has retained counsel experienced in handling class action claims involving

  violations of federal and state consumer protection statutes, including claims under the TCPA.

         45.     A class action is the superior method for the fair and efficient adjudication of this

  controversy. Class wide relief is essential to compel defendants to comply with the TCPA. The

  interest of class members in individually controlling the prosecution of separate claims against

  defendants is small because the statutory damages in an individual action for violation of the TCPA

  are relatively small. Management of these claims is likely to present substantially fewer difficulties

  than are presented in many class claims because the calls at issue are all automated and the class

  members, by definition, did not provide the prior express consent required under the statute to

  authorize calls to their cellular telephones.

         46.     Defendants have acted on grounds generally applicable to the class, thereby making

  final injunctive relief and corresponding declaratory relief with respect to the class as a whole

  appropriate. Moreover, on information and belief, plaintiff alleges that the TCPA violations

  complained of herein are substantially likely to continue in the future if an injunction is not entered.




                                                     8

Case 3:19-cv-00173-HSM-DCP Document 18 Filed 08/02/19 Page 8 of 11 PageID #: 208
                                       CAUSES OF ACTION

  I.      FIRST COUNT: KNOWING AND/OR WILLFUL VIOLATIONS OF THE
          TELEPHONE CONSUMER PROTECTION ACT, 47 U.S.C. § 227 ET SEQ.; 47
          C.F.R. § 64.1200

          47.     Plaintiff incorporates by reference the foregoing paragraphs of this complaint as if

  fully stated herein.

          48.     The foregoing acts and omissions of defendants constitute numerous and multiple

  knowing and/or willful violations of the TCPA, including but not limited to each of the above-

  cited provisions of 47 U.S.C. § 227 et seq. and 47 C.F.R. § 64.1200.

          49.     As a result of defendants’ knowing and/or willful violations of 47 U.S.C. § 227 et

  seq. and 47 C.F.R. § 64.1200, plaintiff and each member of the class are entitled to treble damages

  of $1,500.00 for each and every violation of the statute, pursuant to 47 U.S.C. § 227(b)(3).

          50.     Plaintiff and all class members are also entitled to and do seek injunctive relief

  prohibiting such conduct violating the TCPA by defendants in the future. Plaintiff and class

  members are also entitled to an award of attorney fees and costs.

          51.     Defendants are vicariously liable for the acts and omissions of its employees and/or

  agents, including each other.

  II.     SECOND COUNT: STATUTORY VIOLATIONS OF THE TELEPHONE
          CONSUMER PROTECTION ACT, 47 U.S.C. § 227 ET SEQ.; 47 C.F.R. § 64.1200

          52.     Plaintiff incorporates by reference the foregoing paragraphs of this complaint as if

  fully set forth herein.

          53.     The foregoing acts and omissions of defendants constitute numerous and multiple

  violations of the TCPA, including but not limited to each of the above cited provisions of 47 U.S.C.

  § 227 et seq. and 47 C.F.R. § 64.1200.




                                                   9

Case 3:19-cv-00173-HSM-DCP Document 18 Filed 08/02/19 Page 9 of 11 PageID #: 209
             54.    As a result of defendants’ violations of 47 U.S.C. § 227 et seq. and 47 C.F.R. §

   64.1200, plaintiff and class members are entitled to an award of $500.00 in statutory damages for

   each and every violation of the statute, pursuant to 47 U.S.C. § 227(b)(3)(B).

             55.    Plaintiff and class members are also entitled to and do seek injunctive relief

   prohibiting defendants’ violation of the TCPA in the future.

             56.    Plaintiff and class members are also entitled to an award of attorney fees and costs.

             57.    Defendants are vicariously liable for the acts and omissions of its employees and/or

   agents, including each other.

                                         PRAYER FOR RELIEF

             WHEREFORE, plaintiff respectfully requests that the court grant plaintiff and all class

   members the following relief against defendants:

             A.     Injunctive relief prohibiting such violations of the TCPA by defendants in the

   future;

             B.     As a result of defendants’ willful and/or knowing violations the TCPA, plaintiff

   seeks for himself and each class member treble damages, as provided by statute, of $1,500 for each

   and every violation of the TCPA;

             C.     As a result of defendants’ statutory violations the TCPA, plaintiff seeks for himself

   and each class member $500 in statutory damages for each and every violation of the TCPA;

             D.     An award of attorney fees and costs to counsel for plaintiff and the class;

             E.     An order certifying this action to be a proper class action pursuant to Tennessee

   Rule of Civil Procedure 23, establishing an appropriate class, finding that plaintiff is a proper

   representative of the class, and appointing the lawyers and law firm representing plaintiff as

   counsel for the class; and



                                                     10

Case 3:19-cv-00173-HSM-DCP Document 18 Filed 08/02/19 Page 10 of 11 PageID #: 210
          F.      Such other relief as the court deems just and proper.



                                                Respectfully Submitted,

                                                THE HIGGINS FIRM, PLLC


                                                /s/ Benjamin J. Miller_______________________
                                                BENJAMIN J. MILLER (#25575)
                                                525 4th Ave S
                                                Nashville, TN 37210
                                                (615) 353-0930
                                                ben@higginsfirm.com

                                                Attorneys for Plaintiff

                                   CERTIFICATE OF SERVICE
          I hereby certify that on August 2, 2019 this document was served via the Court’s CM/ECF

   email notification system on:

          Sean G. Wieber
          WINSTON & STRAWN LLP
          35 W Wacker Dr
          Chicago IL 60601-1723
          swieber@winston.com

          William R. Johnson
          Austin Gillis
          MOORE INGRAM JOHNSON & STEELE, LLP
          408 N Cedar Bluff Rd Ste 500
          Knoxville TN 37923-3655
          wrj@mijs.com
          dagillis@mijs.com


                                                        /s/ Benjamin J. Miller_________________
                                                        BENJAMIN J. MILLER




                                                   11

Case 3:19-cv-00173-HSM-DCP Document 18 Filed 08/02/19 Page 11 of 11 PageID #: 211
